Citation Nr: 0518766	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative arthritis of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the veteran's application to 
reopen a claim for service connection for a back disability.  

The claim came before the Board in October 2003, and the 
Board found that new and material evidence had been received.  
The claim was reopened and remanded to the RO for further 
development, to include scheduling the veteran for a VA 
examination, and readjudicating the claim on a de novo basis.  
The RO denied the claim on its merits by way of a March 2005 
Supplemental Statement of the Case.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran sustained a back injury while on active duty; 
while his separation examination was normal, and the earliest 
medical evidence of a back disability, to include 
degenerative arthritis of the thoracolumbar spine, is dated 
almost 14 years post-service, an X-ray examination at that 
time revealed findings in the lower thoracic spine consistent 
with old trauma and there is a current radiographic diagnosis 
of an old compression injury of the 12th thoracic vertebra 
(T-2); it is at least as likely as not that the veteran's 
degenerative disease of the lower thoracic spine and a 
compression injury of T-12 are linked to the in-service 
trauma.   




CONCLUSION OF LAW

Service connection for degenerative disease of the lower 
thoracic spine with a compression injury of T-12 is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R.§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran served on active duty from December 1968 to 
December 1970.  He testified at a May 2003 Travel Board 
hearing that he sustained a back injury in January 1970.  He 
explained that he was assigned to the 1st Air Mobile and that 
they were responsible for retrieving fellow soldiers who had 
been out on Long Range Reconnaissance Patrols.  When he 
landed in the forest, they became engaged in a firefight that 
lasted a couple of hours.  Eventually, things calmed down 
some and a Medivac team came in to retrieve a lieutenant that 
had been shot.  While the helicopter was in the process of 
Medivacing him up, it was hit by a B-40.  The veteran heard 
the explosion and began to run, but something hit him in the 
back.  He wasn't sure if it was a tree branch, or part of the 
helicopter, but he was knocked unconscious and woke up about 
a half an hour later in a clearing about a hundred yards 
away.  The next thing he remembered was being in a MASH unit, 
where he stayed for 30 days as a result of a back problem.  

The veteran's service medical records show that at his 
enlistment examination, he reported a back sprain that 
occurred in 1966.  He indicated that it had resolved and gave 
him no trouble at the time of his enlistment.  The remainder 
of the service medical records shows no complaints, symptoms, 
diagnoses, or treatment for a back injury.  However, his 
service personnel records reflect that in January 1970, the 
veteran suffered from a "blast wound right thigh, poss[ible] 
back injury."  The veteran underwent a separation 
examination in September 1970 that yielded normal findings.  
He also completed a Report of Medical History in which he 
indicated, by checked box, that he did not have any 
arthritis, bone or joint deformity, or back trouble of any 
kind.  

The veteran originally filed a claim for a back disability in 
December 1970 (in conjunction with his separation from 
service).  He underwent a neurological examination in June 
1971 and was found to have no neuropsychiatric impairment.  
There is no mention of any back problems.  

The RO denied the veteran's back claim in August 1971.

The veteran underwent another VA examination in February 
1973.  He had no specific complaints at that time and 
reported that he had not had any complaints for 10-12 months 
(when he had some discomfort in the liver area, which 
resolved).  Examination of the musculoskeletal system 
revealed no gunshot wounds; a superficial scar on the left 
forearm near the wrist (from an exhaust burn); and no mention 
of a back injury.  

The first medical evidence of any back problems occurred in 
October 1984, when a radiology report noted focal 
degenerative disease in the lower dorsal region presumably 
associated with remote trauma; vacuum disc phenomenon at the 
T11-T12 junction; and mild degenerative disease of the mid 
cervical region.  There was no competent opinion that related 
a back disability to any incident of service.    

The veteran underwent an examination in March 1986 and his 
back was deemed to be within normal limits.  The veteran 
sought to have his claim reopened, but the RO denied the 
claim in December 1986 and again in September 1988.  

The veteran submitted a statement from a fellow soldier 
(P.R.) in which he substantiates the veteran's description of 
the events of January 1970, including the veteran's back 
injury.  The veteran then sought to have the claim reopened.  
The RO determined, by way of a July 1990 rating decision, 
that the statement did not constitute new and material 
evidence, since no there were no service medical records 
reflecting a back injury.  

The veteran once again attempted to reopen his claim, but his 
application to reopen was denied in an October 1995 RO rating 
decision.  This rating decision was upheld by the Board in 
July 1996.  

Since the July 1996 Board decision, the veteran submitted a 
statement from Dr. W.W.M. in which he states that "[the 
veteran] tells me he was knocked unconscious from a blow to 
the back during a combat operation when a helicopter exploded 
near him.  It is certainly possible that this has been an 
important factor in his current difficulty with back pain."  
The veteran also submitted a statement from fellow soldier 
(K.S.) in which he substantiates the nature of the veteran's 
injury sustained in January 1970.  He also submitted a 
statement from Dr. T.L. that stated that he was "hit by a 
blow to the back when a helicopter exploded near him."  

The veteran sought to have his claim reopened yet again, but 
the RO denied the application in a December 2000 rating 
decision.  However, the claim was appealed to the Board, and 
in October 2003, the Board found that the veteran had 
submitted new and material evidence sufficient to reopen the 
claim.  The Board further determined that the veteran was 
entitled to a VA examination and opinion to determine whether 
his current disability is causally related to service.  

The veteran underwent a VA examination in February 2005.  The 
clinician noted the veteran's normal separation examination 
and that the veteran was hospitalized at the Albuquerque VA 
Hospital in December 1970, but that there was no mention of 
any back problems.  The clinician took note of the veteran's 
normal February 1973 general VA medical examination; the 
October 1984 radiology report revealing focal degenerative 
disease in the lower dorsal region presumably associated with 
remote trauma; and the veteran's diagnosis of ulcerative 
colitis.  The veteran complained of constant pain in his 
lower back and in the sacroiliac areas.  The pain was worse 
when the veteran bent forwards or changed positions from 
sitting to standing.  Soaking in hot water and taking Vicodin 
helps to relieve the pain.  He denied radiation or radicular 
symptoms.  He reported working as a carpenter for the last 
six years until he quit in July 2004 when he could no longer 
do the job.  He is unemployed but does some housework (though 
it is painful).  

Upon examination, the veteran was ambulatory and had a normal 
gait and station.  He was slow in changing positions 
(standing up), but once he arose, he moved fluidly and 
easily.  He was tender to palpation over the bilateral 
sacroiliac areas.  There was no palpable spasm and he had 
normal lumbar lordosis.  Deep tendon reflexes of the upper 
and lower extremities were symmetrical and normal.  The 
thoracolumbar spine had 60 degrees of right rotation and 51 
degrees of left rotation without evidence of pain.  He had 22 
degrees of left lateral motion without pain; but pain was 
present at 22 degrees of right lateral motion.  He had 105 
degrees of flexion and 25 degrees of extension, with pain at 
the end of extension.  There were no additional limitations 
to range of motion after repetitive motion and no additional 
limitations due to flare-ups.  The clinician diagnosed the 
veteran with degenerative arthritis of the thoracolumbar 
spine with diffuse spondylolysis and degenerative disk 
disease.  

After a thorough examination of the veteran and his claims 
file, the clinician noted the normal examinations conducted 
in September 1970, February 1973, and March 1986.  He also 
noted that the veteran did not have any medical evidence of a 
back disability until October 1984, and that there were no 
indications that it was causally related to service.  
Regarding the question of whether the veteran's current back 
problems are causally related to service, the clinician 
stated that it was impossible to render an opinion without 
resorting to pure speculation.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  


Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that the outset that the service personnel 
records confirm that the veteran engaged in combat in 
Vietnam.  Under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In 
this case, the veteran has offered credible testimony 
consistent with a back injury sustained in service.  
Moreover, his testimony regarding an injury is substantiated 
by several fellow soldiers.  However, while 38 U.S.C.A. § 
1154(b) eases the combat veteran's burden of demonstrating 
the occurrence of some in-service incident to which the 
current disability may be connected; it does not establish a 
presumption of service connection.  Collette, 82 F.3d at 392.  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran suffered an in-service back injury and there is 
competent evidence of a current back disability.  The central 
question that remains is whether the veteran's current back 
disability is causally related to his in-service injury.  
Boyer v. West, supra; Mercado-Martinez v. West, supra; 
Cuevas, supra.  The veteran alleges that he has suffered from 
residuals of a back disability ever since he was discharged 
from service.  However, his separation examination was 
normal.  Furthermore, a June 1971 neurological examination 
revealed normal findings; the veteran reported that he had no 
complaints at a February 1973 examination (that also yielded 
normal results).  

The first evidence of any back disability is dated in October 
1984, almost 14 years after service, but an X-examination at 
that time revealed degenerative findings in the lower 
thoracic spine consistent with old trauma.  (Emphasis added.)  
Dr. W.W.M. stated in a rather speculative opinion that it was 
"possible that this [in service injury] has been an 
important factor in his current difficulty with back pain."  
The February 2005 VA examination failed to yield a competent 
medical opinion insofar as the clinician indicated that it 
would be impossible to render such an opinion without resort 
to mere speculation.  Nevertheless, the veteran did sustain a 
back injury while on active duty, an X-ray examination in 
1984 revealed findings in the lower thoracic spine consistent 
with old trauma, and there is a current radiographic 
diagnosis of an old compression injury in the 12th thoracic 
vertebra (T-2) or the same area of the thoracic spine.  The 
Board finds that the evidence is in relative equipoise as to 
whether the veteran's degenerative disease of the lower 
thoracic spine and compression injury of T-12 are linked to 
the in-service trauma.  Accordingly, service connection for a 
disability of the lower thoracic spine is warranted. 

ORDER

Entitlement to service connection for degenerative disease of 
the lower thoracic spine with a compression injury of T-12 is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


